DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2015/0014851 to Lu et al.
Regarding claim 1, Lu et al. teach A method of manufacturing (Figs. 2 – 6 and 9) a semiconductor device, comprising: 
providing a substrate (112 – 192); 
disposing a pad (Fig. 9; 188) on a surface of the substrate; 
disposing a conductive bump (180) on the pad; 
disposing a solder bracing material (172) surrounding the conductive bump and over the surface of the substrate after the disposing of the plurality of conductive bumps, wherein the solder bracing material is in contact with a sidewall of the pad and the conductive bump; 
disposing a release film (404; ¶¶[0042]-[0043]) on the solder bracing material and the conductive bump; and 
removing the release film (Fig. 6; ¶[0045]). 
Lu et al. do not explicitly teach that removing the release film will form a rough surface of the solder bracing material, wherein the rough surface of the solder bracing material includes a plurality of protruded portions and a plurality of recessed portions. While not shown, the act of pulling away the release film (404) from the epoxy bracing material (172) would have resulted in a top portion of the epoxy pulling away. This would have inherently resulted in a rough surface having a plurality of recessed portions and a plurality of protruded portions.
	Lu et al. do not explicitly teach forming a plurality of pads and corresponding conductive bumps. It is common in the art to form multiple devices on a substrate since multiple devices can be formed with greater efficiency and lower costs than fabricating a single device at a time. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide multiple pads and conductive bumps since it is desirable to minimize manufacturing costs. Moreover, the mere duplication of parts has been held not to be inventive.
	Regarding claim 9, Lu et al. teach a method, wherein the substrate further comprises a die. The invention is drawn to packaging techniques of semiconductor dies. Lu et al., ¶[0001].
Allowable Subject Matter
Claims 2 – 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach a method, wherein:
	the release film is formed on the solder bracing material and the plurality of conductive bumps by molding or spinning-on;
	further comprising curing the release film before the removing of the release film;
	wherein the curing of the release film is performed by a reflow;
	wherein the release film comprises an adhesive material;
	wherein the release film comprises epoxy resin;
	wherein the release film is removed when the solder bracing material is partially cured; nor
	wherein the rough surface has a line roughness (Ra) greater than about 1.3pm is formed.
Claims 10 – 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach a method of manufacturing as recited in claim 10, and particularly including “curing the release film; and removing the release film when the solder bracing material is partially cured to form a rough surface of the solder bracing material.”
	The prior art of record does not teach a method as recited in claim 17 and particularly including “forming a release film on the solder bracing material . . . disposing an underfill between the solder bracing material and the second substrate to form a rough interface between the solder bracing material and the underfill.”
Conclusion
 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814